BRICKELL, C. J.
1. A judgment condemning tbe statutory separate estate of the wife to tbe satisfaction of a claim for articles of comfort and support of tbe household, must specify the property. A general judgment,, or a judgment which pretermits the ascertainment of the estate of the wife condemned to its satisfaction, can not be rendered. Ravisies v. Stoddart, 32 Ala. 599. The present judgment does not ascertain the amount of the fund in the hands- of the garnishee, which is declared liable to its satisfaction. Whether it equals or exceeds the amount of the judgment is unascer-tained. Nor had its amount been ascertained, for there is a continuance of tbe cause, and an order that Dugger answer further in open court.
2. To support a judgment against agamisbee, there must-be a personal judgment against Ms creditor, and that judgment must precede or attend' the judgment against the garnishee. There can be no personal judgment against the-wife • tbe only judgment which can be rendered,is a judgment in rein, a judgment of condemnation of the statutory' estate described in the complaint. Jurisdiction to render this judgment is not acquired, and can not be acquired by a seizure of tbe res by attachment or otherwise. Cauly v. Blue, 62 Ala. 77; McMullen v. Lockhard, 64 Ala. 66. In this view, in this proceeding there can be no judgment ag.ainst the statutory separate estate of the wife.
Reversed and remanded.